Citation Nr: 9905917	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  96-40 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for asthma.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from July 1968 February 
1970.

This matter comes to the Board from a July 1996 RO rating 
decision that denied an application to reopen a claim for 
service connection for asthma.


FINDINGS OF FACT

1.  The RO denied the veteran's application to reopen a claim 
for service connection for asthma in May 1989, and he did not 
perfect an appeal from that decision.  In January 1996 he 
again applied to reopen the claim.  

2.  Evidence received since the May 1989 determination by the 
RO is cumulative or redundant or, by itself or in connection 
with evidence previously assembled, the additional evidence 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the final May 1989 RO decision is 
not new and material, and the claim for service connection 
for asthma is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Background

The veteran served on active duty in the Marine Corps from 
July 1968 to February 1970.

The veteran's service medical records show he was seen for 
shortness of breath and headaches in January 1969.  The 
diagnosis was bronchitis, upper respiratory infection; he was 
treated with medications.  In January 1970 while stationed in 
Vietnam, he went to a battalion aid station for a chest cold.  
He was admitted to a Field Medical Hospital, and air-
evacuated to a stateside naval hospital, where the initial 
diagnosis was asthma.  It was reported that that he had 
noticed an increase in what the veteran called chest colds 
over the last several years.  Following treatment, his chest 
symptoms cleared completely; the diagnosis was revised to 
chronic bronchitis, and he was discharged to duty.  On the 
February 1970 examination for separation, his lungs and chest 
were clinically evaluated as normal.

The veteran filed a claim for service connection for asthma 
in August 1987.  With his claim he submitted copies of July 
1987 pulmonary function tests form Baystate Medical Center in 
Springfield, Massachusetts, which were reported to be 
consistent with the diagnosis of asthma.  

In September 1987 the RO denied service connection for asthma 
and bronchitis on the basis that the bronchitis shown during 
service was acute and transitory with no residuals found on 
separation from service and that asthma was not shown to have 
been incurred in service.  The veteran did not timely appeal 
following notification of the denial.

In April 1989 the veteran filed an application to reopen a 
claim for service connection for a respiratory condition.  
With his application he submitted duplicate copies of the 
report of the pulmonary function tests performed at Baystate 
Medical Center in July 1987.

In May 1989 the RO continued the denial of service connection 
for a lung condition.  In May 1989 the veteran filed a notice 
of disagreement with the RO's decision to deny service 
connection for a lung condition; the RO issued the veteran a 
statement of the case on the issue of service connection for 
asthma in January 1990; and the veteran did not thereafter 
complete his appeal by timely filing a substantive appeal.  

In January 1996 the veteran filed an application to reopen a 
claim for service connection for asthma.  

In support of his application to reopen his claim for service 
connection for asthma, the veteran again submitted copies of 
the report of the pulmonary function tests performed at 
Baystate Medical Center in July 1987.  Duplicate copies of 
service medical records were also submitted.

VA medical records from January 1996 show treatment for a 
neck lipoma; the records incidentally mention that the 
veteran gave a past medical history which included asthma.

The veteran testified at a hearing at the RO in November 
1996.  In essence he claimed his asthma started in service.  
He said that after service he never received medical 
treatment for respiratory symptoms until he was seen at 
Baystate Medical Center in 1987, but just dealt with his 
condition with over-the-counter medications.

At a VA examination in December 1996, the veteran gave a 
history of asthma since 1968 in service.  He also reported 
that he smoked for many years and was not under treatment for 
a lung condition.  Following current examination, the 
diagnosis was chronic asthma.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The RO denied an application to reopen a claim for service 
connection for asthma in May 1989 and the veteran did not 
perfect an appeal from that determination.  Thus, the 1989 RO 
decision is considered final, with the exception that the 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. 
App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  
New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; Hodge v. 
West, 155 F. 3d 1356 (Fed.Cir. 1998).

When the RO denied the application to reopen the claim in 
1989, it considered the service medical records which showed 
respiratory treatment in service but a negative service 
separation examination in 1970, and post-service evidence of 
asthma in 1987.  

Evidence received since the 1989 RO decision includes 
duplicate copies of service medical records and the report of 
the 1987 pulmonary function tests.  These redundant records 
are not new evidence.  Additional evidence includes the 
veteran's 1996 hearing testimony.  Such testimony is 
essentially repetitious of the veteran's previously 
considered assertions, and thus the testimony is not new 
evidence.  Reid v. Derwinski, 2 Vet. App. 312 (1992).  The 
testimony of the veteran, to the extent that it relates 
current asthma to service, does not constitute cognizable 
evidence since, as a layman, he has no competence to give 
medical opinions on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  His statements 
on such matters do not constitute material evidence to reopen 
the claim.  Moray v. Brown, 5 Vet.App. 211 (1993).  Evidence 
received since the 1989 RO decision also includes medical 
records, including a VA examination, from 1996, showing 
current chronic asthma.  It was previously known that the 
veteran had chronic asthma many years after service, and thus 
such information in the recent medical records is cumulative 
and not new.  At the 1996 VA examination it was recited that 
the veteran gave a history that his asthma began in service.  
Such a mere transcription of the veteran's lay history does 
not constitute competent medical evidence to link the current 
condition to service, and such is not material evidence to 
reopen the claim.  38 C.F.R. § 3.156; Reonal v. Brown, 5 
Vet.App. 458 (1993); LeShore v. Brown, 8 Vet.App. 406 (1995).

Thus, new and material evidence has not been submitted since 
the May 1989 RO decision which denied the veteran's 
application to reopen a claim for service connection for 
asthma; the claim has not been reopened; and the 1989 RO 
decision is final.


ORDER

The application to reopen a claim for service connection for 
asthma is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

- 5 -


- 5 -


